Citation Nr: 0608923	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  94-33 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 20 percent disabling.

(The issues of entitlement to service connection for coronary 
artery disease and claustrophobia are the subject of a 
separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to October 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.


FINDING OF FACT

The veteran does not have severe lumbosacral spine 
disability, ankylosis, forward flexion of the thoracolumbar 
spine limited to 30 degrees, or incapacitating intervertebral 
disc syndrome episodes.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for lumbosacral strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, Part 4, 4.40, 
4.45, 4.71a, Diagnostic Code 5295 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes in 38 C.F.R. Part 4 identify the various disabilities.  
The RO has advised the veteran of pertinent rating criteria.  
The rating criteria will be discussed briefly and relevantly 
and with citations where appropriate.

The claim was filed in 1993, and there have been examinations 
in 1993, 1998, 2000, 2001, and 2005, and treatment in between 
showing complaints of pain, which must be considered to the 
extent it causes impairment of function.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 
4.45).

During the course of the claim, rating criteria have changed.  
Both the old and the new criteria apply, but the substantive 
new criteria can not be applied before their effective date, 
which is September 26, 2003.  68 Fed. Reg. 51456 (Aug. 27, 
2003).  The old criteria will be considered first.

For a rating higher than 20 percent to be assigned under 
Diagnostic Code 5295, there must be severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  

Abnormal mobility on forced motion is not shown and the Board 
concludes that it is not present.  The veteran has been 
examined and observed on a number of occasions, without 
complaining of or being noted to have it, with a number of 
observations and tests such as watching him bend over, sit 
down, get up, and get onto and off of an examination table; 
gait; straight leg raising; Lasegue's maneuver; and range of 
motion.  Also, the examiner in 1998 indicated that his spinal 
curve was not fixed and multiple films of the lumbar spine 
revealed no pathological process.  Additionally, muscle spasm 
has been largely absent and muscle evaluation did not reveal 
any muscle weakness.  Since abnormal mobility on forced 
motion it is not present, the other criteria must be shown.  

There have been some indications of the veteran having marked 
limitation of forward bending in a standing position, but 
they are not reliable.  For instance, on VA examination in 
October 1998, the veteran flexed forward approximately 15-20 
degrees and at that point stated that he could go no further.  
However, palpation of his back did not reveal any muscle 
spasm, and after that during the examination, while he was 
putting on his clothes, he was able to lean forward to 
retrieve his socks from the floor.  The same doctor who noted 
this noted in July 2001 that on forward flexion testing, the 
veteran demonstrated flexion at an angle of 30 degrees, but 
that while dressing, he was able to stand with both knees 
fully extended and bend forward and tie his shoes at the 
ground level, presenting an angle of flexion of almost 85 
degrees.  Likewise, while trunk flexion to only 20 degrees 
was reported on private evaluation in February 1994, there 
was no tenderness to palpation noted and the assessment was 
that complaints of severe pain did not fit with objective 
findings.  Moreover, the November 2005 examination showed 
that forward bending was to at least 40 degrees.

Listing of the whole spine to the opposite side is not shown 
either.  Curvature of the lumbar spine was normal and the 
vertebral bodies were unremarkable on VA examination in 1993.  
A lumbar myelogram in January 2003, moreover, showed that the 
vertebral body alignment was maintained.  Normal curvatures 
of the spine alignment were again present on VA examination 
in 2005.  He stood with the spine curved concave to the left 
on VA examination in 1998, but the curve was not fixed and 
multiple films of the lumbar spine revealed no pathological 
process.  Similar in probative value is the July 2001 
examination report of a slight curvature or drift and 
inclination of the lumbar spine to the left.  The most 
probative pieces of evidence are the radiographic reports and 
negative clinical findings which indicate that he does not 
have listing of the whole spine to the opposite side.  

There is loss of lateral motion with osteoarthritic changes 
and irregularity of joint spaces, as shown by a combination 
of the lateral motions reported in the records as a whole and 
the X-rays reported in 2005, but this is not enough for a 40 
percent rating. 

Diagnostic Code 5292 will also be considered.  Under it, 
though, an increased rating is not warranted because severe 
limitation of motion to warrant a 40 percent rating is not 
shown.  The multiple medical reports show the veteran limits 
his motion and amplifies his symptoms but that more motion 
and functional ability is observed when dressing, etc.  
Additionally, muscle spasm largely has not been present to 
confirm severe limitation of motion, and on VA examination in 
November 2005, he got in and out of the chair and on and off 
of the examining table without difficulty. 

Diagnostic Code 5293 should also be considered, because the 
veteran has also been diagnosed with bulging discs or 
degenerative discs at L3-L4 and L5-S1, which are said to be 
in essence part and parcel of his service-connected 
disability.  Nerve root cut-off at left S1 and disc bulges 
and herniation have been demonstrated by 2001-2003 reports.  
However, an increased rating under it is not warranted.  The 
record shows that the veteran does not have severe 
intervertebral disc syndrome which is required for a 40 
percent rating.  The 2005 VA examiner indicated that his 
neurological examination demonstrated perfectly normal 
reflexes and a motor system without atrophy, deformity, skin 
changes, or other indications of neurological deficit.  The 
veteran has done things like complain about numbness from 
about the waist down, but the 2005 examiner indicated that it 
did not fit any anatomic distribution, and that it was not a 
hard objective finding, and the examiner indicated that the 
objective neurological examination was normal.  There was 
similarly no atrophy on examination in 1998 and his knee and 
ankle reflexes responded 3+.  He also had a great deal of 
musculocutaneous bulk and no atrophy at that time.  On 
examination in 2001, no appreciation to pinprick was 
described by the veteran, but his straight leg raising was 
possible to 80 degrees, and Lasegue's maneuver revealed no 
radicular pain.  There was no muscle weakness and he was able 
to heel and toe walk well.  In July 2003, outpatient 
examination revealed 5/5 strength in hip flexion, in leg 
flexion and extension, and in extensor hallicis longus and 
ankle dorsiflexion and plantar flexion.  Straight leg raising 
was negative.  Also, in 2005, he was able to heel and toe 
walk and do a half squat and his straight leg raising was 
negative.  The motor strength was equal and full without any 
restriction or weakness and there was symptom amplification 
and he was able to get in and out of the chair and on and off 
of the examining table without difficulty.  The other 
evidence has been considered and it does not show severe 
intervertebral disc syndrome.

The Board concludes that no other codes under old 
38 C.F.R. § 4.71a would be appropriate.  X-rays have been 
obtained and neither a vertebra fracture nor ankylosis is 
shown.  See Diagnostic Codes 5285, 5286, 5289.

The veteran's lumbosacral strain rating in light of relevant 
parts of new 38 C.F.R. § 4.71a from September 26, 2003 will 
now be discussed.

An increased rating is not warranted under new 
38 C.F.R. § 4.71a's general formula for rating disease and 
injuries of the spine because X-rays and other evidence shows 
that ankylosis of the spine is not present and because the 
preponderance of the evidence indicates that the veteran's 
thoracolumbar spine forward flexion is not actually limited 
to 30 degrees or less.  Either of these would have to be 
present for an increased rating to be warranted.  Id.  Even 
with symptom amplification in 2005, the veteran was able to 
forward flex 40 degrees.  

An increased rating is not warranted under the new formula 
for rating intervertebral disc syndrome based on 
incapacitating episodes because there have been no 
incapacitating episodes.  

Under either the old or the new rating criteria, subject to 
the provisions of 38 C.F.R. § 4.14 (2005), a separate rating 
could be assigned under 38 C.F.R. § 4.124a (2005) if there 
were associated objective compensable neurologic 
abnormalities.  However, none are demonstrated so no such 
separate compensable rating is warranted.  

The provisions of 38 C.F.R. §§ 4.40, 4.45 do not provide a 
basis to increase the veteran's rating for his low back 
disability under the circumstances of this case.  The degree 
of functional impairment which is objectively demonstrated 
does not warrant such an increase.  The probative findings in 
this regard include the veteran's symptom amplification, his 
lack of significant muscle atrophy or weakness, and the 
mostly absent muscle spasm.  The veteran walked with an 
almost circumduction gait and heavy use of a cane on 
examination in 2001, but the examiner indicated that it was 
impossible to accurately specify the severity and nature of 
the veteran's symptoms and there was no gait deviation 
appreciated on VA examination in 1993 or on outpatient 
evaluations in May 2001 and July 2003.  Furthermore, a VA 
health care provider noted that the veteran switched his cane 
from his left hand to his right hand between arriving and 
departure from treatment in August 2003.  The observations 
and objective evidence concerning motion and functional 
ability which have been recorded have all been considered.  
Suggestions of great functional impairment from pain, 
incoordination, disturbance of locomotion, and the other 
factors in 38 C.F.R. §§ 4.40, 4.45, are not substantiated.  
Instead, the objective evidence of functional impairment 
accords with no more than a 20 percent schedular rating under 
any Diagnostic Code or 38 C.F.R. §§ 4.40, 4.45.  

Extraschedular consideration

The veteran is not working and on treatment in November 2001, 
he stated that his back was the major reason why he was not 
working.  38 C.F.R. § 3.321(b)(1) (2005) indicates that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.

After reviewing the record, the Board finds that there has 
not been marked interference with work and that there have 
been no recent hospitalizations due to the disability at 
issue.  The Board notes that the veteran's service-connected 
lumbosacral spine disability produces limitation of motion 
and neurological symptoms, but he is able to walk, squat half 
way down, heel and toe walk, bend over to tie his shoes, etc.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).  The Board notes that the Social 
Security Administration found him disabled due to his back 
disorder as recently as November 2001.  However, the Board 
has considered more evidence than SSA had, and finds that 
referral for an extraschedular evaluation is not warranted.  

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2005); See Quartuccio v. Principi, 16 Vet. 
App.183, 187 (2002).

VA has satisfied its duty to notify.  In an October 2004 
letter, the RO provided the requisite notification.  
Moreover, the claimant was given the text of 38 C.F.R. 
§ 3.159, concerning these respective duties, in a December 
2005 supplemental statement of the case.

The Board acknowledges that the October 2004 letter was sent 
to the veteran after the decision on the veteran's 
lumbosacral strain.  However, the notice requirements were 
not in effect at the time of the rating decision that led to 
this appeal.  The appellant does, however, have the right to 
content-complying notice and proper subsequent VA process, 
which he has received in this case.  Notice was provided 
prior to transfer and certification of the case to the Board.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of the claim and to 
respond to VA notices.  There is no alleged or actual 
prejudice regarding the timing of the notification.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained VA medical records and 
examination reports and records from the Social Security 
Administration which include private medical records.  

The action appealed was not a claim for service connection 
or, e.g., an initial rating following a grant of service 
connection.  To the extent that Dingess v. Nicholson, No. 01-
1917 (U.S. Vet. App. March 3, 2006) might apply to the 
current claim, the Board finds that there is no prejudicial 
error in any deficiency of notice as to the five elements of 
a service-connection claim set forth by this decision.  The 
veteran was given ample notice of the evidence needed for his 
claim for increased disability evaluation, and the other four 
elements of a service-connection claim do not affect the 
decision herein.

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

Entitlement to an increased rating for lumbosacral strain is 
denied.



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


